Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 18,
2010, by and between Inspire Pharmaceuticals, Inc. (together with its successors
and assigns, “Inspire” or the “Company”), and Adrian Adams (“Executive”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Company’s President and Chief Executive Officer.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T

1. Employment and Term. The Company hereby agrees to employ Executive and
Executive hereby accepts employment by the Company on the terms and conditions
hereinafter set forth. Executive’s term of employment by the Company under this
Agreement (the “Term”) shall commence on February 22, 2010 (the “Effective
Date”) and continue through December 31, 2014; provided, however, that the Term
shall thereafter be automatically extended for unlimited additional one-year
periods unless, at least six months prior to the then-scheduled date of
expiration of the Term, either (x) the Company gives notice to Executive that it
is electing not to so extend the Term or (y) Executive gives notice to the
Company that he is electing not to so extend the Term. Notwithstanding the
foregoing, the Term may be earlier terminated in strict accordance with the
provisions of Section 5 below, in which event Executive’s employment with the
Company shall expire in accordance therewith.

2. Position, Duties and Responsibilities; Location.

2.1 Position and Duties. Executive shall be employed as President and Chief
Executive Officer of the Company and shall serve as a member of the Company’s
Board of Directors (the “Board”). Executive shall have, subject to the general
direction of the Board, general overall authority and responsibility for the
day-to-day management of the affairs and business of the Company and its
subsidiaries, if any, and primary responsibility for the formulation,
implementation and execution of strategic policies relating to Inspire’s
business operations, financial objectives and market growth. Executive shall
also have such other duties, powers and authority as are commensurate with his
position as President and Chief Executive Officer of a biopharmaceutical company
focused on researching, developing and commercializing prescription
pharmaceutical products, including such other duties and



--------------------------------------------------------------------------------

responsibilities as are reasonably delegated to him from time to time by the
Board. The Executive shall report only to the Board and all employees of the
Company shall report to the Executive or his delegee.

2.2 Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention exclusively to the
business and affairs of the Company. It is expressly understood and agreed that,
during the Term, Executive will not be employed by, render services to, or
represent, any other person, firm or company engaged in a business of a similar
nature or in competition with the Company without the prior written consent of
the Company. Executive also agrees that he shall not take personal advantage of
any business opportunities which arise during his employment and which in his
good faith judgment may benefit the Company and are within the scope of the
Company’s then business or natural extension thereof without the consent of the
Company, provided that the foregoing does not apply to future employment
opportunities. Notwithstanding the foregoing, Executive shall be entitled to
engage in (a) service on the board of directors of Amylin Pharmaceuticals, Inc.
(b) service on the board of directors of one other for-profit company, business
or trade organization, (c) with the consent of the Board (which consent shall
not be unreasonably withheld) service on the board of directors of a second
additional for-profit company, business or trade organization, provided, that,
the Executive shall provide the Company prior written notice of his intention to
join any such board and provided further that he shall not serve on the board of
any entity that directly and materially competes with the Company, (d) service
on the board of directors of not-for-profit organizations, (e) other charitable
activities and community affairs and (f) manages his personal and family
investments and affairs, in each case to the extent such activities do not
either individually or in the aggregate, materially interfere with the
performance of his duties and responsibilities to the Company.

2.3 Compliance with Company Policies. To the extent not inconsistent with the
terms and conditions of this Agreement and with due regard for his position,
Executive shall be subject to the Bylaws, policies, practices, procedures and
rules of the Company, including those policies and procedures explained in the
Company’s Employee Handbook, but in no event shall anything in such documents
expand the definition of a “Cause” termination hereunder. Notwithstanding the
foregoing, the Board shall amend the Bylaws as soon as practicable following the
execution of this Agreement so that roles, responsibilities, authority, and
reporting lines of the President and Chief Executive Officer as described
therein are consistent with the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

2.4 Location. Executive’s principal office, and principal place of employment,
shall be at the Company’s offices in Durham, North Carolina, but it is
understood that Executive will commute on a weekly basis and sporadically at
other times to the Company office from his home in Pennsylvania. The Company
will provide an allowance of $4,500 per month for each month during the Term to
cover housing costs and at the same time period an additional payment such that
after the payment of all taxes on the allowance and the additional payment
Executive retains the amount of the allowance. The Company will also reimburse
the Executive for the cost of commuting (but in no event greater than the cost
of first-class commercial airfare) and at the same time period provide an
additional payment such that after the payment of all taxes on the commuting
expenses and the additional payment Executive shall have the amount of the
commuting expenses. During the Term, the Company will also provide a leased
automobile with a value of approximately $75,000 and cover all reasonable costs
related thereto. On or before March 15 of each year during the Term (including
the first March 15 following the year in which the Term ends), the Company shall
pay to the Executive an additional payment such that after the payment of all
taxes on the taxable portion of the automobile perquisite and the additional
payment Executive retains the amount of the taxable portion of automobile
perquisite.

3. Compensation.

3.1 Base Salary. During the Term, the Company hereby agrees to pay to Executive
an annualized base salary of Six Hundred and Fifty Thousand Dollars ($650,000)
(the “Salary”), subject to all applicable federal, state and local income and
employment taxes and other required or elected withholdings and deductions,
payable in equal installments on the Company’s regularly-scheduled paydays as it
is earned. Executive’s Salary will be reviewed at least annually by the Board
following the first anniversary date of the Effective Date and may be adjusted
upward (in which case such increased amount shall be the “Salary” hereunder) or
remain the same (but in no event shall the Salary be reduced) in consideration
of (a) Executive’s performance, (b) peer company compensation reviews by the
Compensation Committee of the Board (the “Compensation Committee”), (c) the
Company’s financial performance, (d) the general economic environment and
(e) such other factors as the Board or the Compensation Committee may deem
relevant.

3.2 Cash Bonuses.

(a) Annual Cash Bonus. For each calendar year that ends during the Term,
Executive shall be entitled to receive an annual cash incentive award (the
“Annual Cash Bonus”) equal to: (i) 75% of Salary for performance at threshold
levels; (ii) 100% of Salary for performance at target levels; and (iii) 150% of
Salary for performance at or above maximum levels (with the exact percentage of
Salary to be determined by linear interpolation for

 

3



--------------------------------------------------------------------------------

performance between each such levels). For each such year, the Board shall,
after consultation with Executive and good faith consideration of the budget and
goals developed by management (x) determine the financial and other goals to be
used to measure Executive’s performance for such year, (y) establish the
threshold and maximum performance levels for the goals for purposes of
determining the amount of the Annual Cash Bonus for such year and (z) advise
Executive of such goals and levels in writing prior to March 31 of such year.
Within sixty (60) days after the end of each such calendar year, the Board shall
consult with Executive to determine and approve Executive’s Annual Cash Bonus
for such calendar year. Subject to any valid deferral election by Executive, the
Annual Cash Bonus shall be paid in a cash lump sum as soon as reasonably
practicable following the Board’s approval thereof, but in no event later than
March 15 of the following calendar year. In no event shall Executive’s Annual
Cash Bonus payable in 2011 with respect to 2010 be less than $650,000.

(b) Discretionary Cash Bonuses. The Board may, at any time or from time-to-time,
grant Executive additional cash bonuses in amounts to be determined by the Board
should it, in its sole discretion, deem the same appropriate in light of
Executive’s performance and the Company’s financial performance (each, a
“Discretionary Cash Bonus”); provided, however, that the failure of the Board to
award any such bonus shall not give rise to any claim against the Company. The
timing of the payment of any Discretionary Cash Bonus shall be determined in the
Board’s sole discretion; however, in no event will any Discretionary Cash Bonus
be paid later than March 15 following the year in which it vests.

3.3 Equity Compensation.

(a) Annual Equity Award. Executive will be eligible for annual grants of
long-term incentive and equity compensation awards at the Board’s good faith
discretion, based upon the Compensation Committee’s evaluation of his
performance and peer company compensation practices.

(b) Discretionary Equity Award. The Board may, at any time or from time-to-time,
grant Executive additional equity or equity-based awards in forms and amounts to
be determined by the Board should it, in its sole discretion, deem the same
appropriate in light of Executive’s performance and the Company’s financial
performance (each, a “Discretionary Equity Award”); provided, however, that the
failure of the Board to grant any such award shall not give rise to any claim
against the Company.

3.4 Sign-On Awards. The Company shall grant to Executive an award of 650,000
Restricted Stock Units (the “Sign-On RSUs”) and options to purchase 350,000
shares of Common Stock (the “Sign-On Options” and, together with the Sign-On
RSUs, the “Sign-On Awards”).

 

4



--------------------------------------------------------------------------------

(a) Sign-On Options. The Sign-On Options shall be granted on the Effective Date.
Subject to the terms of this Agreement and the Sign-On Option award agreement
into which Executive and the Company shall enter evidencing the grant of the
Sign-On Option, 25% of the shares of Common Stock subject to the Sign-On Option
shall become vested and non-forfeitable on the Effective Date (the “Initial
Vested Sign-On Portion”). However, notwithstanding the preceding sentence, the
Initial Vested Sign-On Portion shall not be exercisable prior to the date on
which the shares underlying the Sign-On Option are registered on Form S-8. In
addition, 2.0833% of the shares of Common Stock subject to the Sign-On Option
shall vest and become exercisable on the first day of each of the first
thirty-six (36) calendar months that begins after the first anniversary of the
Effective Date.

(b) Sign-on RSUs. The Sign-On RSUs shall be granted as soon as practicable
following execution of this Agreement but in no event prior to the date on which
the shares underlying such awards are registered on Form S-8. Subject to the
terms of this Agreement and the Sign-On RSUs award agreement into which
Executive and the Company shall enter evidencing the grant of the Sign-On RSUs,
25% of the Sign-On RSUs shall become vested and non-forfeitable, on the grant
date of the Sign-On RSUs. In addition, 2.0833% of the shares of the Sign-On RSU
shall vest and become non-forfeitable on the first day of each of the first
thirty-six (36) calendar months that begins after the first anniversary of the
Effective Date.

3.5 Registration of Common Stock; Equitable Adjustment. The Company shall
register a sufficient number of shares of Common Stock on a Form S-8 to satisfy
its obligations under this Agreement as soon as practicable following the
execution of this Agreement and in any event prior to the issuing of the Sign-On
RSUs. The Company shall also accompany the S-8s with reoffer prospectuses and
shall use reasonable best efforts to maintain the effectiveness of the form S-8s
and reoffer prospectuses. Within ten (10) days following each vesting date of a
Restricted Stock Unit or date of exercise of an Option (as applicable) described
in this Agreement, a number of shares of Common Stock equal to the number of
Restricted Stock Units that have vested, and the number of shares of Common
Stock with respect to which an Option has been exercised, shall be transferred
to Executive’s personal brokerage account and such shares shall be validly
issued, fully paid, non-assessable and freely tradable. The Company shall issue
the shares pursuant to the NASDAQ inducement grant exception and shall comply
with the terms thereof.

3.6 Compensation As A Member of the Board. Executive shall not be eligible for
equity or cash compensation for his service as a member of the Board during the
Term.

4. Employee Benefits.

4.1 Participation in Benefit Plans. During the Term, Executive shall be entitled
to participate in such health, group insurance, welfare, pension, and other
employee

 

5



--------------------------------------------------------------------------------

benefit plans, programs and arrangements as are made generally available from
time to time to senior executives of the Company (which shall include customary
health, life insurance and disability plans), such participation in each case to
be on terms and conditions no less favorable to Executive than to other senior
executives of the Company generally. In the event that Executive elects to
decline coverage under any or all of the aforementioned benefit plans, programs
or arrangements, then he shall be permitted to receive cash in lieu of such
coverage to the maximum extent permissible under the applicable plan document
and applicable law. In lieu of participation in the health plan (if Executive so
elects), the Company shall reimburse him for premiums for participation in his
prior employer’s health plan upon presentation of evidence of payment of
premiums with regard therewith.

4.2 Fringe Benefits, Perquisites and Vacations. During his employment by the
Company, Executive shall be entitled to participate in all fringe benefits and
perquisites made available to other senior executives of the Company, such
participation to be at levels, and on terms and conditions, that are
commensurate with his position and responsibilities at the Company and that are
no less favorable than those applying to other senior executives of the Company.
In addition, Executive shall be entitled to 25 days paid vacation per calendar
year (which, if not used, may be carried over from year to year).

4.3 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business and travel expenses (including first class airplane travel)
incurred in the performance of his job duties and the promotion of the Company’s
business, promptly upon presentation of appropriate supporting documentation and
otherwise in accordance with the expense reimbursement policy of the Company.

4.4 Attorneys’ Fees. The Company shall pay promptly upon presentation of
appropriate supporting documentation, for all reasonable attorneys’ fees
incurred by Executive in connection with the negotiation and execution of this
Agreement and to the extent taxable, an additional amount such that the
Executive has no after tax cost for such fees and the additional payment.

5. Termination.

5.1 General. The Company may terminate Executive’s employment for any reason or
no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject only to the terms of this Agreement. In the event
of the termination of Executive’s employment hereunder for any reason, he shall
promptly resign from the Board, any other board or committee, and any other
position he then holds that is affiliated with the Company or that he was
holding at the Company’s request. For purposes of this Agreement, the following
terms have the following meanings:

 

6



--------------------------------------------------------------------------------

(a) “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Salary
through the Termination Date; (ii) payment of any annual, long-term, or other
incentive award earned in respect to any period ending on or before the
Termination Date, or payable (but not yet paid) on or before the Termination
Date; (iii) a lump-sum payment in respect of accrued but unused vacation days at
Executive’s per-business-day Salary rate in effect as of the Termination Date;
and (iv) any unpaid expense or other reimbursements due pursuant to Sections 2.4
or 4.3 hereof or otherwise.

(b) “Cause” shall mean (i) Executive is convicted of, or pleads guilty or nolo
contendere to, a felony or a crime involving moral turpitude; (ii) in carrying
out his duties hereunder, Executive engages in conduct that constitutes willful
gross misconduct, or willful gross neglect and that, in either case, results in
material economic or reputational harm to the Company; or (iii) Executive
refuses to perform, or repeatedly fails to undertake good faith efforts to
perform, the duties or responsibilities reasonably assigned to him (consistent
with Section 2) by the Board, in either case after written notice thereof.

(c) “Change in Control” shall mean the first to occur of any of the following,
provided that for any distribution that is subject to Section 409A (as defined
in Section 8.2), a Change in Control under this Agreement shall be deemed to
occur only if such event also satisfies the requirements under Treas. Regs.
Section 1.409A-(i)(5):

(i) the determination by a vote of a majority of the members of the Board (which
may be made effective as of a particular date), that a Change in Control has
occurred, or is about to occur;

(ii) any Person or group of Persons becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
(a “Majority of the Securities”);

(iii) (A) the stockholders of the Company approve a plan of complete liquidation
of the Company; (B) the sale or disposition of all or substantially all of the
Company’s assets; or (C) a merger, consolidation or reorganization of the
Company with or involving any other entity, other than (i) a merger,
consolidation or reorganization that would result in the voting securities of
Inspire outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least a Majority of the Securities of Inspire (or such
surviving entity) outstanding immediately after such merger, consolidation or
reorganization owned in approximately the same proportion of such ownership by
each of the prior shareholders as prior to the transaction; or (ii) a merger,
consolidation or reorganization that would result in the voting

 

7



--------------------------------------------------------------------------------

securities of Inspire outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a Majority of the Securities of
Inspire (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization owned in approximately the same proportion of
such ownership by each of the prior shareholders as prior to the transaction
except for the fact that one of the shareholders owning more than 5% of the
Company’s outstanding Common Stock as of the effective date of this Agreement
increases its percentage of ownership by no more than 20% and to no greater than
49.99% immediately after the merger, consolidation or reorganization and the
percentage ownership of the other shareholders are reduced proportionally; or

(iv) the date a majority of the members of the Board are replaced during any
12-month period by directors whose appointment or election are not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

Notwithstanding the foregoing, in no event shall a restructuring,
reorganization, merger or other change in capitalization in which the Persons
who own an interest in the Company on the date hereof (the “Current Owners”) (or
any individual or entity which receives from a Current Owner an interest in the
Company through will or the laws of descent and distribution) maintain more than
a fifty-percent (50%) interest in the resultant entity owned in approximately
the same proportion of such ownership by each of the Current Owners as before
the transaction, be deemed a Change in Control.

(d) “Company Arrangement” shall mean any plan, program, agreement, corporate
governance document or arrangement of the Company or any of its affiliates;

(e) “Disability” shall mean that Executive has been unable, with or without
reasonable accommodation and due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder for 180
consecutive days; and

(f) “Good Reason” shall mean the occurrence of any of the following events
without either (x) Executive’s express prior written consent or (y) full cure
within 30 days after Executive gives written notice to the Company requesting
cure, such notice to be given by Executive no later than 90 days after the date
the event has occurred: (i) a material diminution in Executive’s authority,
duties, responsibilities or reporting lines; (ii) the Company ceases to have any
class of common equity securities required to be registered under section 12 of
the Securities Exchange Act of 1934; (iii) a reduction in the Executive’s base
salary; (iv) any relocation of Executive’s principal office, or principal place
of employment, to a location that is more than 50

 

8



--------------------------------------------------------------------------------

miles from Durham, North Carolina; or (v) any other action or inaction that
constitutes a material breach of this Agreement by the Company. No event shall
constitute grounds for a Good Reason termination unless Executive terminates his
employment hereunder within one year after such event occurs.

(g) “Pro Rata Annual Cash Bonus” shall mean an amount equal to (i) the Annual
Cash Bonus that Executive would have been entitled to receive for the calendar
year during which his employment hereunder terminated if his employment
hereunder had continued (such amount to be determined with any subjective or
personal performance goals rated at no less than target), multiplied by (ii) a
fraction, the numerator of which is the number of days he was employed hereunder
during such year and the denominator of which is the number of days in such
year; and

(h) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement (which, in the case of a
notice of non-renewal of the Term in accordance with Section 1 hereof, shall
mean the date on which the Term expires).

5.2 Termination by the Company Without Cause or by Executive With Good Reason.
In the event that Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, the Term shall expire on the
Termination Date and Executive shall be entitled to:

(a) a single sum cash amount, payable on the 60th day following his Termination
Date, in an amount equal to (i) two times (ii) the sum of (1) his Salary as in
effect immediately prior to the Termination Date and (2) the average Annual Cash
Bonus that Executive received for each of the three preceding calendar years,
provided, however, that if Executive is not employed for a sufficient time to
have received three Annual Cash Bonuses, such calculation will assume that a
target Annual Cash Bonus (or the minimum payment in the case of a termination in
2010) was paid in each missing year and, provided further, that if Executive is
terminated during the first six months of the Company’s fiscal year, then the
prior year’s Annual Cash Bonus shall be disregarded if less than the average of
the other two preceding years;

(b) a Pro-Rata Annual Cash Bonus, such amount to be paid in a cash lump sum to
Executive on the date his Annual Cash Bonus for the year of termination would
have been paid if his employment hereunder had continued;

(c) an immediate 100% vesting of the Sign-On Equity and an additional
twenty-four months of vesting, exercisability and non-forfeitability service
credited, as

 

9



--------------------------------------------------------------------------------

of the Termination Date, for any other outstanding equity or equity-based award,
including but not limited to any outstanding Annual Equity Award or
Discretionary Equity Award (with vested stock options remaining exercisable
throughout the period ending on the first to occur of (A) the second anniversary
of the Executive’s Termination Date; or (B) the end of their maximum stated
term); and

(d) the Accrued Obligations.

5.3 Death and Disability. Executive’s employment shall terminate in the event of
his death, and either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least 15 days’ written
notice of such termination to the other party). In the event that Executive’s
employment hereunder is terminated due to his death or Disability, the Term
shall expire on the Termination Date and he and/or his estate or beneficiaries
(as the case may be) shall be entitled to the benefits described in
Section 5.2(b), (c) and (d).

5.4 Termination by the Company For Cause or by Executive Without Good Reason. In
the event that Executive’s employment hereunder is terminated by Executive
without Good Reason or by the Company for Cause, the Term shall expire as of the
Termination Date and Executive shall be entitled to the Accrued Obligations.

5.5 Expiration of the Term. Executive or the Company may elect not to renew or
extend the Term in accordance with Section 1 above, in which case the
Termination Date shall be the date the Term expires. In the event of such a
termination, Executive shall be entitled to the Accrued Obligations and on any
termination of employment upon or after such expiration the Sign-On Award shall
remain exercisable for the lesser of two years or the remainder of the initial
term of such Sign-On Award.

5.6 Due to Change in Control. In the event that (x) within two years following a
Change in Control Executive terminates his employment hereunder with Good Reason
or the Company takes an action within the six-month time period specified in the
flush language below in anticipation of a Change in Control and the Executive
terminates his employment for Good Reason as a result thereof or (y) within two
years following a Change in Control, or in anticipation of a Change in Control
that actually occurs within six months thereafter, the Company terminates
Executive’s employment hereunder without Cause, then, in lieu of the payments
otherwise due to Executive under Section 5.2 above, the Term shall expire on the
Termination Date and Executive shall be entitled to (subject to the last
paragraph of this Section 5.6):

 

10



--------------------------------------------------------------------------------

(a) an amount equal to (i) three (3) times (ii) the sum of (A) Executive’s
Salary as in effect immediately prior to the Termination Date (or, if greater,
immediately prior to any event constituting Good Reason) and (B) the highest
Annual Cash Bonus paid or payable to him in respect of any of the three
completed years immediately prior to his Termination Date (if in 2010, than
$650,000 shall be the Annual Cash Bonus utilized), such payment to be made in a
cash lump sum to Executive on the sixtieth (60th) day following the Termination
Date (subject to the six-month delay provided under Section 8.2, as applicable);

(b) a Pro-Rata Annual Cash Bonus (determined for this purpose by reference to
either (i) Executive’s target Annual Cash Bonus then in effect, such payment to
be made in a cash lump sum to Executive no later than thirty (30) days following
the Termination Date;

(c) full vesting, exercisability and non-forfeitability, as applicable, as of
the Termination Date, of any outstanding equity or equity-based awards,
including but not limited to any outstanding Annual Equity Award, Discretionary
Equity Award or Sign-On Award; and

(d) the Accrued Obligations.

Notwithstanding the foregoing, in the event Executive is terminated in
anticipation of a Change in Control or terminates for Good Reason as a result of
a Company action in anticipation of a Change in Control then (i) if a Change in
Control actually occurs within six-months thereafter, the Executive shall
continue to receive the amount due under Section 5.2 and granted therein and any
additional amounts above such amount due in accordance with this Section 5.6
shall be payable upon the later of the Change in Control and on the sixtieth
(60th) day after the termination of employment (subject to the six-month delay
provided under Section 8.2, as applicable); and (ii) any outstanding equity or
equity-based awards, including but not limited to any outstanding Annual Equity
Award, Discretionary Equity Award or Sign-On Award that are not otherwise vested
(or will not otherwise vest) in accordance with Section 5.2 of this Agreement
shall not terminate before the six-month anniversary of the Executive’s
termination of employment and, if a Change in Control actually occurs before
such date, shall become fully vested and exercisable, as applicable in
accordance with Section 5.6(c).

5.7 Release. Executive’s entitlement to the payments described in this Section 5
is expressly contingent upon Executive first providing the Company with a signed
mutual release in substantially the form attached hereto as Exhibit A (the
“Release”). In order to be effective, such Release must be (a) delivered by
Executive to the Company no later than forty-five (45) days following the
Termination Date and (b) counter-signed and returned by the Company to Executive
within 10 days following the Company’s receipt thereof; provided,

 

11



--------------------------------------------------------------------------------

however, that if the Executive delivers the Release to the Company on a timely
bases and the Company does not return a counter-signed Release during the
applicable time period allowed, such Release of the Executive shall be null and
void and the payments hereunder shall cease to be contingent on the Release and
this Section 5.7.

6. Excess Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by Executive with respect to the
excise tax, then Exhibit B attached hereto shall apply.

7. Indemnification.

7.1 If Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that Executive is or was a director, officer, shareholder, employee, agent,
trustee, consultant or representative of the Company or any of its affiliates or
is or was serving at the request of the Company or any of its affiliates, or in
connection with his service hereunder as a director, officer, shareholder,
employee, agent, trustee, consultant or representative of another Person, or if
any Claim is made, is threatened to be made, or is reasonably anticipated to be
made, that arises out of or relates to Executive’s service in any of the
foregoing capacities, then Executive shall promptly be indemnified and held
harmless to the fullest extent permitted or authorized by any Company
Arrangement, or if greater, by applicable law, against any and all costs,
expenses, liabilities and losses (including, without limitation, advancement and
payment of attorneys’ and other professional fees and charges, judgments,
interest, expenses of investigation, penalties, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement, with such legal fees
advanced to the maximum extent permitted by law) incurred or suffered by him in
connection therewith or in connection with seeking to enforce his rights under
this Section 7.1, and such indemnification shall continue even if Executive has
ceased to be a director, officer, shareholder, employee, agent, trustee,
consultant or representative of the Company or other Person and shall inure to
the benefit of his heirs, executors and administrators.

7.2 A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Term and thereafter until the sixth anniversary of the
Termination Date, providing coverage to Executive that is no less favorable to
him in any respect than the coverage then being provided to any other current or
former director or officer of the Company.

 

12



--------------------------------------------------------------------------------

7.3 For purposes of this Agreement, the following terms shall have the following
meanings: “Affiliate” of a Person shall mean any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; “Claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information;
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, board, committee, agency, body, employee
benefit plan, or other person or entity; and “Proceeding” shall mean any
threatened or actual action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.

8. Other Tax Matters.

8.1 The Company shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and other amounts as may
be required by law with respect to compensation payable to Executive pursuant to
this Agreement.

8.2 Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Section 409A of
the Code (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death. The Company acknowledges and agrees that if any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) made or provided to Executive or for Executive’s
benefit in connection with this Agreement, or Executive’s employment with the
Company or the termination thereof (the “Payments”) are determined to be subject
to the additional taxes, interest or penalties imposed by Section 409A, or any
interest or penalties with respect to such additional taxes, interest or
penalties (such additional taxes, together with any such interest and penalties,
are referred to collectively as the “Section 409A Tax”), then the Executive will
be entitled to receive an additional payment (an “409A Gross-Up Payment”) from
the Company such that the net amount the Executive retains after paying any
applicable Section 409A Tax and any federal, state or local income or FICA taxes
on such 409A Gross-Up

 

13



--------------------------------------------------------------------------------

Payment, shall be equal to the amount the Executive would have received if the
Section 409A Tax were not applicable to the Payments. All determinations of the
Section 409A Tax and 409A Gross-Up Payment, if any, will be made by tax counsel
or other tax advisers designated by Executive and approved by the Company, which
approval won’t be unreasonably withheld or delayed. For purposes of determining
the amount of the 409A Gross-Up Payment, if any, Executive will be deemed to pay
federal income tax at the actual marginal rate of federal income taxation in the
calendar year in which the total Payments are made and state and local income
taxes at the actual marginal rate of taxation in the state and locality of
Executive’s residence on the date the total Payments are made, net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes. If the Section 409A Tax is determined by the
Internal Revenue Service, on audit or otherwise, to exceed the amount taken into
account hereunder in calculating the 409A Gross-Up Payment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the 409A Gross-Up Payment), the Company shall make another 409A Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by Executive with respect to such excess). The Company and Executive
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Section 409A Tax with respect to the total Payments. The 409A
Gross-Up Payments provided to Executive shall be made no later than the tenth
(10th) business day following the last date the Payments are made but in all
events within the time period specified in Section 8.5 also.

8.3 After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

8.4 Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 8 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six months after Executive’s separation from service
(or, if earlier, the date of Executive’s death) together with

 

14



--------------------------------------------------------------------------------

interest on the delayed payment at the Company’s cost of borrowing. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A.

8.5 To the extent that any reimbursements pursuant to Section 4 or otherwise are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The reimbursements pursuant to Section 4 or otherwise are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Any tax gross-up shall be made no later than the end of the calendar year next
following the calendar year in which the Executive remits the related tax.

9. Confidentiality, Invention Assignment and Non-Competition Agreement.
Executive agrees to be bound by the terms of the Employee Confidentiality,
Invention Assignment and Non-Compete Agreement, a copy of which is attached
hereto as Exhibit C and incorporated herein by reference, except Section 7(b)
thereof shall hereby be amended to exclude the solicitation of Executive’s
executive assistant during the one (1) year period following the Termination
Date (the “Non-Compete Agreement”). Except as expressly set forth in this
Agreement and the Non-Compete Agreement, Executive shall be subject to no
contractual or similar restrictions on his right to terminate his employment
hereunder or on his activities after the Termination Date.

10. Non-Disparagement. During and after the Term, Executive and the Company
agree not to make any statement that criticizes, ridicules, disparages, or is
otherwise derogatory of the other; provided, however, that nothing in this
Agreement shall restrict either party from making truthful statements (a) when
required by law, subpoena, court order or the like; (b) when requested by a
governmental, regulatory, or similar body or entity; (c) in confidence to a
professional advisor for the purpose of securing professional advice; (d) in the
course of performing his duties during the Term; (e) from rebutting any
statement made or written about them; or (f) from making normal competitive
statements about the Company’s business or products. This provision shall not
apply after three (3) years from the date of termination of Executives
employment with the Company.

11. Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail,

 

15



--------------------------------------------------------------------------------

charges or postage prepaid, properly addressed, if to the Company, at its
principal office, and, if to Executive, at his address set forth following his
signature below. Either party may change such address from time to time by
notice to the other.

12. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina,
exclusive of any choice of law rules.

13. Arbitration; Legal Fees.

(a) Any dispute or controversy arising under or in connection with this
Agreement (except with respect to injunctive relief under Section 9) shall be
settled exclusively by arbitration in North Carolina, in accordance with the
rules of the American Arbitration Association for employment disputes as then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

(b) In the event of any material contest or dispute relating to this Agreement
or the termination of Executive’s employment hereunder, each of the parties
shall bear its own costs and expenses, except that the Company agrees to
promptly reimburse Executive for his costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Executive in connection with such
contest or dispute in the event Executive prevails, as determined by the
arbitrator if in arbitration, by the court if pursuant to Section 9, or as a
separate arbitration if otherwise. The amount shall be paid within thirty
(30) days of the award of the arbitration or court, which shall also specify the
amount due.

14. Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity. To be effective, any written waiver must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.

15. Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any Company arrangement, the provisions of
this Agreement

 

16



--------------------------------------------------------------------------------

shall control, unless Executive and the Company otherwise agree in a writing
that expressly refers to the provision of this Agreement that is being waived.

16. Assignment. Except as otherwise specifically provided herein, neither party
shall assign or transfer this Agreement nor any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided, however, that any assignment or transfer
pursuant to a merger or consolidation, or the sale or liquidation of all or
substantially all of the business and assets of the Company shall be valid, so
long as the assignee or transferee (a) is the successor to all or substantially
all of the business and assets of the Company and (b) assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. Executive’s consent shall not be required
for any such transaction. This Agreement shall otherwise bind and inure to the
benefit of the parties hereto and their respective successors, penalties,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives.

17. Voluntary Execution; Representations. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choosing concerning this Agreement and has been advised to do so by the
Company and (b) he has read and understands this Agreement, is competent and of
sound mind to execute this Agreement, is fully aware of the legal effect of this
Agreement, and has entered into it freely based on his own judgment and without
duress. Executive represents and covenants that his employment hereunder and
compliance with the terms and conditions hereof will not conflict with or result
in the breach by him of any agreement to which he is a party or by which he may
be bound and in connection with his employment with the Company he will not
engage in any unauthorized use of any confidential or proprietary information he
may have obtained in connection with his employment with any other employer. The
Company represents and warrants that it is fully authorized, by any person or
body whose authorization is required, to enter into this Agreement and to
perform its obligations under it.

18. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

19. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof. In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

 

17



--------------------------------------------------------------------------------

20. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.

21. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.

22. No Mitigation/No Offset. Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
Executive under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company may
have against him or any remuneration or other benefit earned or received by
Executive after such termination.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall be effective for all purposes.

24. Entire Agreement. This Agreement and the agreements described in the
attached Exhibits contain the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement.

[Signature Page to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

INSPIRE PHARMACEUTICALS, INC.:

By:    /s/ Kenneth B. Lee, Jr.                                      

Name:   Kenneth B. Lee, Jr. Title:   Chairman, Board of Directors EXECUTIVE: /s/
Adrian Adams                                                         Name:
Adrian Adams Address:   As provided in separate notice

 

19



--------------------------------------------------------------------------------

Exhibit A

FORM OF GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[                        ], is made by and between Adrian Adams
(the “Executive”) and Inspire Pharmaceuticals, Inc. (the “Company”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of February 18, 2010 (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

1. Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through Executive, if any (collectively, the “Executive
Releasers”), does hereby release, waive, and forever discharge the Company and
each of its respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns in their capacities as such (collectively, the “Employer Releasees”)
from, and does fully waive any obligations of Employer Releasees to Executive
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Executive
Releasers in consequence of, arising out of, or in any way relating to:
(a) Executive’s employment with the Company; (b) the termination of Executive’s
employment with the Company; (c) the Employment Agreement; or (d) any events
occurring on or prior to the date of this General Release. The foregoing release

 

20



--------------------------------------------------------------------------------

and discharge, waiver and covenant not to sue includes, but is not limited to,
all waivable claims and any obligations or causes of action arising from such
claims, under common law including wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under the Employment Agreement
other than claims for unpaid severance benefits, bonus or Base Salary earned
thereunder) and any action arising in tort including libel, slander, defamation
or intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, or the
discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Executive Releasers may claim
existed with Employer Releasees. This also includes a release of any claims for
wrongful discharge and all claims for alleged physical or personal injury,
emotional distress relating to or arising out of Executive’s employment with the
Company or any of its subsidiaries or affiliates or the termination of that
employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. Notwithstanding anything contained in this Section 1 above to the
contrary, nothing contained in herein shall constitute a release by any
Executive Releaser of any of his, her or its rights or remedies available to
him, her or it, at law or in equity, related to, on account of, in connection
with or in any way pertaining to the enforcement of: (i) any right to
indemnification, advancement of legal fees or directors and officers liability
insurance coverage existing under the constituent documents of the Company or
applicable state corporate, limited liability company and partnership statutes
or pursuant to any agreement, plan or arrangement; (ii) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (iii) the right to receive severance and other benefits under
the Employment Agreement; (iv) the right to continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act; (v) any rights of Executive
under the Employment Agreement with respect to (A) the gross-up protections set
forth in Sections 6 and 8.2 of the Employment Agreement, (B) amounts due upon a
Change in Control occurring after a termination of employment that occurs in
anticipation of a Change in Control as set forth in Section 5.6, and (C) any
equity rights; or (vi) this General Release or any of its terms or conditions.

2. Excluded from this General Release and waiver are any claims which cannot be
waived by applicable law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Executive does,
however, waive Executive’s right to any monetary recovery should any government
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against the Employer Releasees with any
government agency or any court.

3. Executive agrees never to seek personal recovery from any Employer Releasee
in any forum for any claim covered by the above waiver and release language,
except that Executive

 

21



--------------------------------------------------------------------------------

may bring a claim under the ADEA to challenge this General Release. If Executive
violates this General Release by suing an Employer Releasee (excluding any claim
by Executive under the ADEA or as otherwise set forth in Section 1 hereof), then
Executive shall be liable to the Employer Releasee so sued for such Employer
Releasee’s reasonable attorneys’ fees and other litigation costs incurred in
defending against such a suit. Nothing in this General Release is intended to
reflect any party’s belief that Executive’s waiver of claims under ADEA is
invalid or unenforceable, it being the intent of the parties that such claims
are waived.

4. Each party agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by any party of any improper or unlawful conduct.

5. Each party acknowledges and recites that he or it has:

(a) executed this General Release knowingly and voluntarily;

(b) had a reasonable opportunity to consider this General Release;

(c) read and understands this General Release in its entirety;

(d) been advised and directed orally and in writing (and this subparagraph (d)
constitutes such written direction) to seek legal counsel and any other advice
such party wishes with respect to the terms of this General Release before
executing it; and

(e) relied solely on such party’s own judgment, belief and knowledge, and such
advice as such party may have received from such party’s legal counsel.

6. Section 13 of the Employment Agreement, which shall survive the expiration of
the Employment Agreement for this purpose, shall apply to any dispute with
regard to this release.

7. Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it.1 Executive shall have
seven (7) calendar days from the date he executes this General Release to revoke
his or her waiver of any ADEA claims by providing written notice of the
revocation to the Company, as provided in Section 11 of the Employment
Agreement.

8. Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.

 

1 In the event the Company determines that Employee’s termination constitutes
“an exit incentive or other employment termination program offered to a group or
class of employees” under the ADEA, the Company will provide Employee with:
(1) 45 days to consider the General Release; and (2) the disclosure schedules
required for an effective release under the ADEA.

 

22



--------------------------------------------------------------------------------

9. This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

INSPIRE PHARMACEUTICALS, INC.: By:     Name: Title: EXECUTIVE:

 

Name:  Adrian Adams Address:

 

23



--------------------------------------------------------------------------------

Exhibit B

PARACHUTE TAX INDEMNITY PROVISIONS

This Exhibit B sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 6 of the Agreement. This Exhibit B shall
be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit B shall have the
meanings set forth in the Agreement.

(A) In the event that Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, or any arrangement or agreement
with any person whose actions result in a change of ownership or effective
control or a change in the ownership of a substantial portion of the assets of
the corporation covered by Code Section 280G(b)(2) (a “280G Change of Control”)
or any person affiliated with the Company or such person) as a result of a 280G
Change of Control (collectively the “Company Payments”), and such Company
Payments will be subject to the tax (the “Excise Tax”) imposed by Code
Section 4999 (and any similar tax that may hereafter be imposed by any taxing
authority), the Company shall pay to Executive at the time specified below
(i) an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Company Payments
and any U.S. federal, state, and for local income or payroll tax upon the
Gross-up Payment provided for by this paragraph, but before deduction for any
U.S. federal, state, and local income or payroll tax on the Company Payments,
shall be equal to the Company Payments and (ii) an amount equal to the product
of any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income multiplied by Executive’s actual marginal rate of federal, state or local
income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made.

(B) In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment as applicable to reflect the final
determination.

(C) For purposes of determining whether any of the Company Payments and Gross-Up
Payments (collectively the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax, (i) the Total Payments shall be treated as
“parachute payments” within the meaning of Code Section 280G(b)(2), and all
“parachute payments” in excess of the “base amount” (as defined under Code
Section 280G(b)(3)) shall be treated as subject to the Excise Tax, unless and
except to the extent that, in the opinion of the Company’s independent certified
public accountants appointed prior to any change in ownership (as defined under
Code Section 280G(b)(2)) or tax counsel selected by such accountants or the
Company (the “Accountants”) such Total Payments (in whole or in part) either do
not constitute “parachute payments,” including giving effect to the
recalculation of stock options in accordance with Treasury

 

24



--------------------------------------------------------------------------------

Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation for
services actually rendered within the meaning of Code Section 280G(b)(4) in
excess of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Code
Section 280G. To the extent permitted under Revenue Procedure 2003-68, the value
determination shall be recalculated to the extent it would be beneficial to
Executive. In the event that the Accountants are serving as accountant or
auditor for the individual, entity or group effecting the Change in Control,
Executive may appoint with the approval of the Company, which approval shall not
be unreasonable or unreasonably delayed, another nationally recognized
accounting firm to make the determinations hereunder (which accounting firm
shall then be referred to as the “Accountants” hereunder). All determinations
hereunder shall be made by the Accountants which shall provide detailed
supporting calculations both to the Company and Executive at such time as it is
requested by the Company or Executive supported by such opinions or other
confirmations as will let the Company and the Executive rely therein for
purposes of filing their tax returns. The determination of the Accountants shall
be final and binding upon the Company and Executive.

(D) For purposes of determining the amount of the Gross-Up Payment, Executive’s
actual U.S. federal income tax rate in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at Executive’s actual
rate of taxation in the state and locality of Executive’s residence for the
calendar year in which the Company Payment is to be made, net of the maximum
reduction in U.S. federal income taxes which could be obtained from deduction of
such state and local taxes if paid in such year, shall be used. In the event
that the Excise Tax is subsequently determined by the Accountants to be less
than the amount taken into account hereunder at the time the Gross-Up Payment is
made, Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Code Section 1274(b)(2)(B). Notwithstanding the foregoing,
in the event any portion of the Gross-Up Payment to be refunded to the Company
has been paid to any U.S. federal, state and local tax authority, repayment
thereof (and related amounts) shall not be required until actual refund or
credit of such portion has been made to Executive, and interest payable to the
Company shall not exceed the interest received or credited to Executive by such
tax authority for the period it held such portion. Executive and the Company
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expense thereof) if Executive’s claim for refund or credit is
denied.

(E) In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Gross-Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional

 

25



--------------------------------------------------------------------------------

Gross-Up Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

(F) The Gross-up Payment or portion thereof provided for above shall be paid not
later than the sixtieth (60) day following a 280G Change of Control which
subjects Executive to the Excise Tax; provided, however, that if the amount of
such Gross-up Payment or portion thereof cannot be finally determined on or
before such day, the Company shall pay to Executive on such day an estimate, as
determined in good faith by the Accountant, of the minimum amount of such
payments and shall pay the remainder of such payments, as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
(90th) day after the occurrence of the event subjecting Executive to the Excise
Tax. Notwithstanding any other provision of this Agreement, all Gross-Up
Payments under this Exhibit B shall be paid pursuant to Section 8 of the
Agreement. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, subject to Paragraph (G) below,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth (5th) day after demand by the Company (together with interest at the rate
provided in Code Section 1274(b)(2)(B)).

(G) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), but
Executive shall control any other issues unrelated to the Excise Tax. In the
event that the issues are interrelated, Executive and the Company shall in good
faith cooperate. In the event of any conference with any taxing authority as to
the Excise Tax or associated income taxes, Executive shall permit the
representative of the Company to accompany Executive, and Executive and his
representative shall cooperate with the Company and its representative.

(G) The Company shall be responsible for all charges of the Accountant.

(I) The Company and Executive shall promptly deliver to each other copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this provision.

(G) Nothing in this Exhibit B is intended to violate the Sarbanes-Oxley Act and
to the extent that any advance or repayment obligation hereunder would do so,
such obligation shall be modified so as to make the advance a nonrefundable
payment to Executive and the repayment obligation null and void.

 

26



--------------------------------------------------------------------------------

Exhibit C

EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT

AND NON-COMPETE AGREEMENT

THIS EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETE AGREEMENT
(“Agreement”) is made as of the date set forth on the signature page below
between Inspire Pharmaceuticals, Inc. (“Inspire”), and the person whose name is
set forth on the signature page below as Employee (“Employee”).

In consideration of Employee’s employment or continued employment by Inspire,
with the intention that this Agreement shall apply to the entire period of
Employee’s employment with Inspire (including the period prior to the date of
this Agreement), Employee hereby agrees as follows:

1. CONFIDENTIAL INFORMATION DEFINED. “Confidential Information” means trade
secrets, proprietary information and materials, and confidential knowledge and
information which includes, but is not limited to, matters of a technical nature
(such as discoveries, ideas, concepts, designs, drawings, specifications,
techniques, models, diagrams, test data, scientific methods and know-how, and
materials such as reagents, substances, chemical compounds, subcellular
constituents, cell or cell lines, organisms and progeny, and mutants,
derivatives or replications derived from or relating to any of the foregoing
materials), and matters of a business nature (such as the identity of customers
and prospective customers, the nature of work being done for or discussed with
customers or prospective customers, suppliers, marketing techniques and
materials, marketing and development plans, pricing or pricing policies,
financial information, plans for further development, and any other information
of a similar nature not available to the public).

“Confidential Information” shall not include information that: (a) was in
Employee’s possession or in the public domain before receipt from the Company,
as evidenced by the then existing publication or other public dissemination of
such information in written or other documentary form; (b) becomes available to
the public through no fault of Employee; (c) is received in good faith by
Employee from a third party who is known to the Employee to be not subject to an
obligation of confidentiality to the Company or any other party; or (d) is
required by a judicial or administrative authority or court having competent
jurisdiction to be disclosed by Employee, provided that Employee shall promptly
notify the Company and not attempt to prevent the Company from opposing or
limiting such order.

2. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF INSPIRE. Employee acknowledges
that, during the period of Employee’s employment with Inspire, Employee has had
or will have access to Confidential Information of Inspire. Therefore, Employee
agrees that both during and after the period of Employee’s employment with
Inspire, Employee shall not, without the prior written approval of Inspire,
directly or indirectly (a) reveal, report, publish, disclose or transfer any
Confidential Information of Inspire to any person or entity, or (b) use any
Confidential Information of Inspire for any purpose or for the benefit of any
person or entity, except in the good faith performance of Employee’s work for
Inspire.

3. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF OTHERS. Employee acknowledges
that, during the period of Employee’s employment with Inspire, Employee may have
had or will have access to Confidential Information of third parties who have
given Inspire the right to use

 

27



--------------------------------------------------------------------------------

such Confidential Information, subject to a non-disclosure agreement between
Inspire and such third party. Therefore, Employee agrees that both during and
after the period of Employee’s employment with Inspire, Employee shall not,
without the prior written approval of Inspire, directly or indirectly
(a) reveal, report, publish, disclose or transfer any Confidential Information
of such third parties to any person or entity, or (b) use any Confidential
Information of such third parties for any purpose or for the benefit of any
person or entity, except in the good faith performance of Employee’s work for
Inspire or to comply with an order from any court of competent jurisdiction.

4. PROPERTY OF INSPIRE. Employee acknowledges and agrees that all Confidential
Information of Inspire and all reports, drawings, blueprints, materials, data,
code, notes and other documents and records (other than Employee’s personal
address book), whether printed, typed, handwritten, videotaped, transmitted or
transcribed on data files or on any other type of media, and whether or not
labeled or identified as confidential or proprietary, made or compiled by
Employee, or made available to Employee, during the period of Employee
employment with Inspire (including the period prior to the date of this
Agreement) concerning Inspire’s Confidential Information are and shall remain
Inspire’s property and shall be delivered to Inspire within five (5) business
days after the termination of such employment with Inspire or at any earlier
time on request of Inspire. Employee shall not retain copies of such
Confidential Information, documents and records.

5. PROPRIETARY NOTICES. Employee shall not, and shall not permit any other
person to, remove any proprietary or other legends or restrictive notices
contained in or included in any Confidential Information.

6. INVENTIONS.

(a) Employee shall promptly, from time to time, fully inform and disclose to
Inspire in writing all inventions, copyrightable material, designs, improvements
and discoveries of any kind which Employee now has made, conceived or developed
(including prior to the date of this Agreement), or which Employee may later
make, conceive or develop, during the period of Employee’s employment with
Inspire, which pertain to or relate to Inspire’s business or any of the work or
businesses carried on by Inspire (“Inventions”). This covenant applies to all
such Inventions, whether or not they are eligible for patent, copyright,
trademark, trade secret or other legal protection; and whether or not they are
conceived and/or developed by Employee alone or with others; and whether or not
they are conceived and/or developed during regular working hours; and whether or
not they are conceived and/or developed at Inspire’s facility or not.

(b) Inventions shall not include any inventions made, conceived or developed by
Employee prior to Employee’s employment with Inspire, a complete list of which
is set forth on Schedule A attached.

(c) All Inventions shall be the sole and exclusive property of Inspire, and
shall be deemed part of the Confidential Information of Inspire for purposes of
this Agreement, whether or not fixed in a tangible medium of expression.
Employee hereby assigns all Employee’s rights in all Inventions and in all
related patents, copyrights and trademarks, trade secrets and other proprietary
rights therein to Inspire. Without limiting the foregoing, Employee agrees that
any copyrightable material shall be deemed to be “works made for hire” and that
Inspire shall be deemed the author of such works under the United States
Copyright Act, provided that in the event and to the extent such works are
determined

 

28



--------------------------------------------------------------------------------

not to constitute “works made for hire”, Employee hereby irrevocably assigns and
transfers to Inspire all right, title and interest in such works.

(d) Employee shall assist and cooperate with Inspire, both during and after the
period of Employee’s employment with Inspire, at Inspire’s sole expense, to
allow Inspire to obtain, maintain and enforce patent, copyright, trademark,
trade secret and other legal protection for the Inventions. Employee shall sign
such truthful documents, and do such things necessary, to obtain such protection
and to vest Inspire with full and exclusive title in all Inventions against
infringement by others. Employee hereby appoints the Secretary of Inspire as
Employee’s attorney-in-fact to execute any truthful documents on Employee’s
behalf for this purpose.

(e) Employee shall not be entitled to any additional compensation for any and
all Inventions made during the period of Employee’s employment with Inspire.

7. COVENANT NOT TO COMPETE. If Employee is, at any time during Employee’s period
of employment with Inspire, employed in the discovery or development areas of
the Company in a non-clerical position, or as a director level or higher level
senior manager of the Company, then this Section 7 shall apply. Employee and
Inspire agree that the services rendered by the Employee are unique and
irreplaceable, and that competitive use and knowledge of any Confidential
Information would substantially and irreparably injure Inspire’s business,
prospects and good will. Employee and Inspire also agree that Inspire’s business
is global in nature due to the type of products and/or services being provided.
Therefore, Employee agrees that during the period of Employee’s employment with
Inspire and for a period of one (1) year thereafter, Employee shall not,
directly or indirectly, through any other person, firm, corporation or other
entity (whether as an officer, director, employee, partner, consultant, holder
of equity or debt investment, lender or in any other manner or capacity):

(a) develop, sell, market, offer to sell products and/or services anywhere in
the world that have the same or similar technological approach or technology
platform (e.g., same receptors (such as P2Y), same mechanism of action (such as
mucociliary clearance)) and have the same indication as those being developed,
offered or sold by Inspire on the date of the termination of Employee’s
employment with Inspire for any reason, provided that the foregoing shall not be
violated by Executive’s activities with an entity where the portion of the
competitive business involved is less than 5% of the revenues of the portion of
the entity that is under the Employee’s supervision;

(b) solicit, induce, encourage or attempt to induce or encourage any employee or
consultant of Inspire to terminate his or her employment or consulting
relationship with Inspire, or to breach any other obligation to Inspire (other
than advertising not specifically targeted at the Company’s employees and
serving as a reference upon request), however, notwithstanding the foregoing,
Employee may engage in the activities described in this Section 7(b) with
respect to one executive who worked with Employee in the past and joined the
Company without it violating this provision; or

(c) interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between Inspire and any consultant,
contractor, customer, potential customer, or supplier of Inspire.

Employee acknowledges that the foregoing geographic, activity and time
limitations contained in this Section 7 are reasonable and properly required for
the adequate protection of Inspire’s business. In

 

29



--------------------------------------------------------------------------------

the event that any such geographic, activity or time limitation is deemed to be
unreasonable by a court, Employee shall submit to the reduction of either said
activity or time limitation to such activity or period as the court shall deem
reasonable. In the event that Employee is in violation of the aforementioned
restrictive covenants, then the time limitation thereof shall be extended for a
period of time equal to the pendency of such proceedings, including appeals.

8. DISCLOSURE OF THIS AGREEMENT. Employee hereby authorizes Inspire to notify
others, including but not limited to customers of Inspire and any of Employee’s
future employers, of the terms of this Agreement and Employee’s responsibilities
under this Agreement.

9. SPECIFIC PERFORMANCE. Employee acknowledges that money damages alone would
not adequately compensate Inspire in the event of a breach or threatened breach
by Employee of this Agreement, and that, in addition to all other remedies
available to Inspire at law or in equity, Inspire shall be entitled to
injunctive relief for the enforcement of its rights and to an accounting of
profits made during the period of such breach.

10. NO RIGHTS GRANTED. Employee understands that nothing in this Agreement shall
be deemed to constitute, by implication or otherwise, the grant by Inspire to
the employee of any license or other right under any patent, patent application
or other intellectual property right or interest belonging to Inspire.

11. SEVERABILITY.

(a) Each of the covenants provided in this Agreement are separate and
independent covenants. If any provision of this Agreement shall be determined to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.

(b) It is not a defense to the enforcement of any provision of this Agreement
that Inspire has breached or failed to perform any obligation or covenant
hereunder or under any other agreement or understanding between Employee and
Inspire.

12. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to
conflict of law rules. All suits and claims shall be made only in state or
federal courts located in North Carolina.

13. SUPERSEDES OTHER AGREEMENTS. This Agreement contains the entire agreement of
the parties with respect to subject matter hereof and supersedes all previous
agreements and understandings between the parties with respect to its subject
matter.

 

30



--------------------------------------------------------------------------------

14. AMENDMENTS. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated in whole or in part except by an
instrument in writing, agreed to and signed by the Employee and a duly
authorized officer of Inspire.

15. ACKNOWLEDGEMENTS. THE EMPLOYEE ACKNOWLEDGES THAT (i) THE EMPLOYEE HAS READ
AND FULLY UNDERSTANDS THIS AGREEMENT; (ii) THE EMPLOYEE HAS BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS; (iii) THE EMPLOYEE HAS RECEIVED A COPY OF THIS
AGREEMENT, THE ORIGINAL OF WHICH WILL BE RETAINED IN THE EMPLOYEE’S PERSONNEL
FILE; AND (iv) THE EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT SURVIVE THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH INSPIRE FOR ANY REASON.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

INSPIRE PHARMACEUTICALS, INC.

4222 Emperor Boulevard

Durham, North Carolina 27703

 

By:  

/s/ Kenneth B. Lee, Jr.

Title:  

Chairman, Board of Directors

EMPLOYEE:  

Adrian Adams

  (Print Name)  

/s/ Adrian Adams

  (Signature Here) Date:  

February 18, 2010

Address:  

As provided in separate notice

 

 

 

31